AMENDMENT NO. 4

to that certain
NOTE PURCHASE AGREEMENT
dated as of April 30, 1998

          This AMENDMENT NO. 4 (this "Amendment"), dated as of February 25,
2003, is by and between CONTAINER APPLICATIONS INTERNATIONAL, INC., a Nevada
corporation (the "Company") and INTERPOOL, INC., a Delaware corporation
("Lender"). Capitalized terms used herein without definition shall have the
respective meanings provided therefor in the Note Purchase Agreement referred to
below.

          WHEREAS, the Company and the Lender are parties to that certain Note
Purchase Agreement, dated as of April 30, 1998 (as amended, modified,
supplemented or restated and in effect on the date hereof, the "Note Purchase
Agreement"), pursuant to which the Lender, upon certain terms and conditions,
has purchased a subordinated promissory note from the Company;

          WHEREAS, the Company has requested that the Lender amend certain of
the terms and provisions of the Note Purchase Agreement as set forth herein; and

          WHEREAS, subject to the terms and provisions hereof the Lender has
agreed to amend the Note Purchase Agreement as hereinafter provided.

          NOW THEREFORE, the parties hereto hereby agree as follows:

          §1. Amendments to Note Purchase Agreement. Subject to the consent of
the Administrative Agent on behalf of the Lenders (as each such term is defined
in the Bank Credit Agreement), the Note Purchase Agreement is hereby amended as
follows:

           §1.1. Definitions. Section 1.1 of the Notc Purchase Agreement is
amended as follows:

            The definition of "Consolidated Total Debt Service" is hereby
amended by deleting clause (c) of the first sentence of such definition and
replacing it with the following new text: "consolidated rental expense for such
period as determined in accordance with GAAP."


           §2. Representations and Warranties. The Company hereby represents and
warrants to the Lender as follows:

           (a) Representations and Warranties in Note Purchase Agreement. The
representations and warranties of the Company contained in the Note Purchase
Agreement were true and correct in all material respects when made, and continue
to be true and correct in all material respects on the date hereof, except to
the extent that such representations expressly relate to an earlier date.


          (b) Authority, Etc. The execution and delivery by the Company of this
Amendment and the other documents delivered in connection herewith
(collectively, the "Amendment Documents") and the performance by the Company of
all of its agreements and obligations under the Amendment Documents (i) are
within the corporate authority of the Company, (ii) have been duly authorized by
all necessary corporate proceedings by the Company, (iii) do not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which the Company is subject or any judgment, order, writ,
injunction, license or permit applicable to the Company, (iv) do not conflict
with any provision of the corporate charter or by-laws of, or any agreement or
other instrument binding upon, the Company, and (v) do not require the approval
or consent of, or filing with, any Person other than those already obtained.

          (c) Enforceability of Obligations. The Amendment Documents constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.

          (d) No Default. Immediately prior to and after giving effect to this
Amendment, no Default or Event of Default exists under the Note Purchase
Agreement or any Ancillary Document.


           §3. Affirmation of Company. The Company hereby affirms its absolute
and unconditional promise to pay to the Lender all amounts due under the Note
and the Note Purchase Agreement, at the times and in the amounts provided for
therein. The Company further affirms and agrees that (i) the obligations of the
Company to the Lender under the Note Purchase Agreement as amended hereby are
secured by and entitled to the benefits of the Security Agreement, and (iii) all
references to the term "Note Purchase Agreement" in the Security Agreement shall
hereafter refer to the Note Purchase Agreement as amended hereby.

           §4. Notice of Amendment to Bank Credit Agreement. The Lender
acknowledges that it has received notice of the proposed Waiver and Amendment
No. 2 to the Fifth Restated Revolving Credit Agreement (the "Credit Agreement
Amendment") to be entered into by and among the Company, the Administrative
Agent and the Lenders (as each such term is defined in the Bank Credit
Agreement), as such notice is contemplated by Section 7.4 of the Note Purchase
Agreement.

           §5. Miscellaneous Provisions.

          (a) The amendment set forth in Section 1.1 shall be contingent upon
the effectiveness of the Credit Agreement Amendment and (upon satisfaction of
said contingency) shall be effective the date of the Credit Agreement Amendment.

          (b) Except as otherwise expressly provided by this Amendment, all of
the terms, conditions and provisions of the Note Purchase Agreement shall remain
the same. It is declared and agreed by each of the parties hereto that the Note
Purchase Agrcement, as amended hereby, shall continue in full force and effect,
and that this Amendment and the Note Purchase Agreement shall be read and
construed as one instrument. Nothing contained in this Amendment (i) shall be
construed to imply a willingness on the part of the Lender to grant any similar
or other future amendment of any of the terms and conditions of the Note
Purchase Agreement and (ii) shall in any way prejudice, impair or effect any
rights or remedies of the Lender under the Note Purchase Agreement.

          (c) THIS AMENDMENT SHALL BE DEEMED TO HAVE BEEN MADE IN THE STATE OF
NEW YORK AND THE VALIDITY OF THIS AMENDMENT AND THE ENFORCEMENT HEREOF SHALL BE
DETERMINED UNDER, GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF NEW
YORK, WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAW.

          (d) This Amendment may be executed in any number of counterparts, but
all such counterparts shall together constitute but one instrument. In making
proof of this Amendment it shall not be necessary to produce or account for more
than one counterpart signed by each party hereto by and against which
enforrernent hereof is sought.

          (e) Headings or captions used in this Amendment are for convenience of
reference only and shall not define or limit the provisions hereof.

          (f) This Amendment shall constitute one of the Ancillary Documents
referred to in the Note Purohase Agreement.


[remainder of this page intentionally left blank]

          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
an agreement under seal as of the date first written above.

CONTAINER APPLICATIONS
INTERNATIONAL, INC.


By:                                                                  
       Name:
       Title:


INTERPOOL, INC.


By:                                                                  
       Name:
       Title:


          In accordance with paragraph 19(a) of the Subordination and
Intercreditor Ageement, the undersigned, as Administrative Agent for the Lenders
referred to in the Subordination and lntercreditor Agreement, hereby consents to
the amendments contemplated by §1 of this Amendment.

FLEET NATIONAL BANK, as
Administrative Agent for the Lenders


By:                                                                  
       Name: Victor Garcia
       Title: Managing Director
